

117 HR 4220 IH: National Climate Service Corps and Careers Network Act of 2021
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4220IN THE HOUSE OF REPRESENTATIVESJune 29, 2021Ms. Chu (for herself, Mr. Panetta, Mr. Pocan, Mr. Cleaver, Ms. Titus, and Mr. Michael F. Doyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the National and Community Service Act of 1990 to establish a National Climate Service Corps to help communities withstand and respond to changes in the Earth’s climate with respect to natural disasters, and for other purposes.1.Short titleThis Act may be cited as the National Climate Service Corps and Careers Network Act of 2021.2.FindingsCongress finds the following:(1)Every region of the United States is confronting the effects of climate change and related natural disasters, including extreme heat and droughts, heavy rains and flooding, hurricanes and tornadoes, acidification of the oceans and sea level rise, wildfires, and mudslides, among other effects.(2)These changes affect the health, agriculture, food supply, infrastructure, energy supply, water quality and water supply, and have the potential to reduce the standard of living and quality of life in the United States.(3)The Fourth National Climate Assessment estimates that low-income communities will be disproportionately impacted by climate change through higher rates of adverse health conditions, greater exposure to environmental hazards, and more severe impacts and longer recovery from natural disasters.(4)The Fourth National Climate Assessment estimates that—(A)climate change will shrink the American economy by up to 10 percent by the year 2100 and will result in losses up to $141,000,000,000 from heat-related deaths, $118,000,000,000 from sea level rise, and $32,000,000,000 from infrastructure damage; and(B)proactive adaptation initiatives yield benefits in excess of their costs in both the near term and long term.(5)The frequency and severity of natural disasters taking place each year is steadily and significantly increasing. In 1970, there were 78 registered natural disasters. In 2017, there were 335 natural disasters, impacting approximately 96,000,000 people and costing the United States more than $306,000,000,000.(6)Service and Conservation Corps, which are descended from the Civilian Conservation Corps of the 1930s, are trained for and have experience with the four stages of disaster: mitigation, preparedness, response, and recovery.(7)During the COVID–19 pandemic, climate change did not stop. The existing network of 137 Service and Conservation Corps continued to respond to the needs of their communities. This included fighting wildfires to controlling erosion. 3.National Climate Service Corps(a)In generalSection 122(a) of the National and Community Service Act of 1990 (42 U.S.C. 12572(a)) is amended—(1)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and(2)by inserting after paragraph (3) the following new paragraph:(4)National Climate Service Corps(A)Purpose(i)In generalThe recipient may carry out national service projects through a Climate Service Corps that improves community adaptation, mitigation, preparedness, response, and recovery from natural disaster and other trends related to climate change through activities such as those described in subparagraph (B) and improves performance on the indicators described in subparagraph (C).(ii)Selection priorityIn selecting national service projects to carry out under this paragraph, the recipient shall, to the extent practicable, carry out projects in communities that are disproportionately impacted by climate and severe weather events, including from communities of color, low-income communities, and tribal communities.(B)Activities(i)In generalA Climate Service Corps described in this paragraph may carry out activities, including—(I)assessing community resilience to the effects of climate change;(II)supporting climate adaptation and mitigation of the negative effects of climate change;(III)environmental sustainability and resiliency;(IV)emergency preparedness;(V)promoting sustainable and resilient communities;(VI)assisting with recovery from disasters to rebuild in a manner that provides improved resilience or adaptation for future climate impacts;(VII)assisting with prevention, recovery, or restoration of wildland, rangeland, and wildland-urban interface areas from the effects of wildfire and associated impacts due to the effects of climate change; or(VIII)other relevant activities, as determined by the Corporation.(ii)ParticipationIn addition to the requirements for participants under section 137, in carrying out national service projects under this paragraph, the recipient shall, to the extent practicable—(I)select as participants individuals who are at least 16 but not more than 30 years of age (including out of-school youth and other disadvantaged youth (such as individuals who are aging out of foster care, individuals who have limited English proficiency, homeless individuals, and individuals with disabilities)), and veterans who have not reached the age of 36, at the time of beginning the term of service; and(II)provide each participant with team-based, highly structured, and adult-supervised work experience, education, career guidance, and counseling, and employment training, support services, and mentoring.(C)National Climate Service Corps indicatorsThe indicators for a Climate Resiliency Service Corps program described in this paragraph are—(i)the number of acres, miles, homes, buildings or infrastructure projects built, improved, or treated for improved resilience and adaptation;(ii)the number of individuals educated about and prepared for disasters and other trends related to climate change;(iii)the number of individuals assisted, including those rescued, evacuated, or provided shelter;(iv)the number of tons of debris collected;(v)the number of homes or buildings treated, including those boarded up, tarped, mucked, or gutted during disaster response;(vi)the number of acres, homes, or buildings restored during disaster recovery;(vii)the number of trees and plants planted;(viii)the number of infrastructure projects undertaken to improve resilience against future natural disasters;(ix)the number of economically disadvantaged individuals with access to job training and other skill enhancement;(x)the number of economically disadvantaged individuals with access to information about job placement services;(xi)the number of individuals receiving education or training in environmentally conscious practices;(xii)any additional indicator relating to natural disaster and other trends that the Corporation establishes, in consultation (as appropriate), with the Secretaries of the Departments of the Interior, Agriculture, Commerce, and Defense, the Director of the Federal Emergency Management Agency, and the Administrator of the Environmental Protection Agency; and(xiii)any additional local indicator applicable to a particular recipient and on which an improvement in performance is needed related to climate change.(D)Living allowanceNotwithstanding section 140(a), no participant shall receive a living allowance that is less than the equivalent of $15 per hour. .(b)Conforming amendmentsSection 122 of the National and Community Service Act of 1990 (42 U.S.C. 12572), as amended by subsection (a), is further amended—(1)in paragraph (b)(3), by striking or (5) and inserting (5), or (6); and(2)in paragraph (c)(1), by striking (5) and inserting (6).4.Environmental Justice Task Force(a)In generalEach recipient of a subgrant under section 122(a) of the National and Community Service Act of 1990 (42 U.S.C. 12572(a)) that receives such subgrant for the purpose of establishing a National Climate Service Corps in a subdivision of a State shall ensure that such Corps forms an Environmental Justice Task Force (in this section referred to as the Task Force) to advise and consult on community-based projects and recruitment.(b)DutiesEach Task Force shall have an advisory role in agenda-setting and shall prioritize projects that address environmental justice and benefit communities that have suffered systemic racial, social, and economic injustices, and face a disproportionate burden of adverse human health or environmental effects.(c)CompositionEach Task force shall include—(1)local elected officials;(2)local educators;(3)faith-based leaders;(4)veterans advocates;(5)State and local service corps leadership; and(6)community leaders.5.Cooperation among States for emergency response(a)Agreements between StatesStates that provide subgrants to State or nonprofit entities that engage in National Climate Service Corps activities under section 122(a)(4) of the National and Community Service Act of 1990, added by section 3(2), or States that have nonprofit organizations receiving funding under the national service laws (as defined in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511)) and that are engaging in similar activities (referred to as participating States) may enter into a compact with other participating States to provide for mutual cooperation to manage any emergency or disaster that is duly declared by the affected State. (b)Participating State responsibilities(1)Requests for assistanceThe authorized representative of a participating State may request assistance of the National Climate Service Corps or of such nonprofit organizations of another participating State by contacting the authorized representative of that State. The provisions of the compact described in subsection (a) shall only apply to requests for assistance made by and to such authorized representatives.(2)ConsultationThe State officials of participating States shall ensure—(A)that there is frequent consultation between State officials who are assigned emergency management responsibilities, and other appropriate representatives of the participating States, with the relevant officials of affected jurisdictions and with the relevant officials of the Federal Government; and(B)the free exchange of information, plans, and resource records relating to emergency capabilities.6.Climate Resiliency AMERICORPS VISTASection 103(a) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4953(a)) is amended—(1)in paragraph (12), by striking and at the end;(2)in paragraph (13), by striking the period at the end and inserting ; and; and(3)after subsection (13), by adding the following:(14)in addressing the capacity of low-income communities to implement projects that increase resilience to shocks and stressors resulting from climate change..7.Noncompetitive hiring authorityA qualified corps member under section 122 of the National and Community Service Act of 1990 (42 U.S.C. 12572) shall be eligible for appointment in the competitive service in the same manner as a Peace Corps volunteer as prescribed in Executive Order 11103 (22 U.S.C. 2504 note, relating to Providing for the Appointment of Former Peace Corps Volunteers to the Civilian Career Services).8.Climate Careers Network(a)In generalThe Corporation (acting through the Employers of National Service initiative), in consultation with the Departments of Energy, Agriculture, Education, Labor, Interior, Transportation, Housing and Urban Development, the Environmental Protection Agency, the National Oceanic and Atmospheric Administration, and other relevant Federal agencies, as determined to be appropriate by the Corporation, shall establish a program to be known as the Climate Careers Network to carry out the activities described in subsection (b) for the purposes of—(1)addressing the challenge of job placement in a clean energy economy; and(2)supporting individuals—(A)who have completed service in the National Climate Service Corps; and(B)of all ages and backgrounds who want to get involved in growing green industries in the United States.(b)Activities of the climate careers networkThe activities described in this subsection are as follows:(1)Creating and maintaining a database that outlines opportunities for individuals who have completed service in the National Climate Service Corps and other individuals, and that includes information related to opportunities for those individuals in a clean energy economy.(2)Establishing direct partnerships between the Climate Careers Network program and existing infrastructure for relevant training and job placement in order to connect individuals with new jobs and lifelong careers, such as partnerships with 2 or more of the following:(A)Labor organizations or joint labor management organizations.(B)Employers.(C)High schools and adult education programs.(D)Nonprofit organizations with demonstrated success in areas of clean energy and climate change mitigation activities.(E)Institutions of higher education.(F)Community development organizations.(G)State and local workforce development boards established under title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.).(H)Career and technical education providers, including those that award credentials and build career pathways.(I)Other entities that may provide relevant direct employment opportunities.(c)DefinitionsIn this section:(1)CorporationThe term Corporation means the Corporation for National and Community Service established under section 191 of the National and Community Service Act of 1990 (42 U.S.C. 12651).(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).9.Matching funds waiverThe matching funds requirements under section 212(a)(1) of the Public Lands Corps Act of 1993 (16 U.S.C. 1729(a)(1)) and section 121(e) of the National and Community Service Act of 1990 (42 U.S.C. 12571(e)) shall be waived for projects carried out using amounts made available under this Act or the amendments made by this Act. 10.Authorization of appropriationsThere are authorized to be appropriated—(1)$2,000,000,000 for each of fiscal years 2022 through 2026 to carry out section 3; (2)$50,000,000 for each of fiscal years 2022 through 2026 to carry out section 8; and(3)for each of fiscal years 2022 through 2026, such sums as may be necessary to provide national service educational awards under subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.) for the members of the National Climate Service Corps for such fiscal year.11.National Climate Service Corps definedIn this Act, the term National Climate Service Corps means the National Climate Service Corps described in section 122(a)(4) of the National and Community Service Act of 1990 (42 U.S.C. 12572(a)(4)), as added by section 3.